Citation Nr: 1543775	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of a back strain.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to December 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO declined to reopen the Veteran's claim of  for service connection for a low back disability, claimed as residuals of low back strain.  In February 2012, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in May 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeal) in July 2013. 

In October 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the claims file. 

In April 2015, the Board reopened the claim, then remanded the claim for service connection, on the merits, to the agency of original jurisdiction (AOJ), to include affording the Veteran a VA examination.  After accomplishing further action, the AOJ denied the claim for service connection for residuals of a back strain (as reflected in an August 2015 supplemental statement of the case (SSOC)), and returned the matter to the Board.

This appeal has been processed utilizing the Veteran Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  Except for the transcript of the October 2013 hearing, the Veteran's Virtual VA file contains documents that are duplicative of records already associated with the VBMS file, or irrelevant to the claim on appeal. 

For the reason expressed below, the claim on appeal is being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

In his July 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  As noted above, such hearing before the undersigned Veterans Law Judge was held in October 2013 . 

Following completion of the development sought on remand, the addition of evidence to the record, and the issuance of the August 2015 SSOC, the Veteran, through his attorney, requested an additional videoconference hearing, in light of the additional evidence.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The Board notes that, generally, an appellant is entitled to only one hearing before the Board.  See 38 C.F.R. § 20.700.  However, on these facts, the Board finds that good cause to grant the request for an additional Board hearing has been presented.  As the AOJ schedules Board videoconference hearings, a remand of this matter for scheduling of the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015). 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


